DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 20 JANUARY 2022, with respect to the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The 112(b) rejection and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the REMARKS filed on 20 JANUARY 2022, Applicant has amended the claim to include the limitations previously indicated by the Examiner to be allowable if rewritten in independent from.  Applicant has done this and the Examiner has reconsidered the amendment to the claims. 
As previously indicated: The claim language recited in the above mentioned claims are not found or suggested in the prior art of record.  The closest prior art is to DONG, CN 107497509 A, publication date 22 DECEMBER 2017, also published as US Publication No. 2019/0105655 A1, which teaches the micro-fluidic chip include a plurality of sub-circuits which can be seen in Figure 4.  The device of DONG is capable of moving a liquid droplet with the disclosed micro-fluidic device by the sub-circuits which include electrodes.  The position of the droplet are detect with a detection unit.  However, the DONG reference does not teach or fairly suggest the claim limitations in Claims 3, 6, 8 and 11, so each of these claim and claims which depend from it are also objected to.  
DONG fails to teach or suggest any language in its disclosure regarding a resistor or multistage amplifier circuit despite it disclosing a  TFT and the first control circuit and configured to amplify the first driving signal or the second driving signal from the first control circuit, [0047].  In addition, DONG fails to teach or suggest the orientation of the first and second electrodes plates or material associated with them.  Furthermore, DONG fails to teach or suggest the specifics of the insulating materials and the location of the insulating layers relative to one another.
Applicant has amended Claim 1 to further include the limitation of Claim 3 and similarly amended Claim 12 to include a similar limitation in Claim 13 into Claim 12.  Since all of the current pending claims now include allowable subject matter, the claims as presented on 20 JANUARY 2022 are allowed.  
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 is allowable. The restriction requirement on between groups, as set forth in the Office action mailed on 28 JULY 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 JULY 2021 is withdrawn.  Claims 12-17, directed to a method of fabricating a micro-fluidic chip and a driving method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 3, 9, 13 and 19 are cancelled. 
Claims 1, 2, 4-8, 10-12, 14-18 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797